Opinion filed February 5, 2015




                                       In The


        Eleventh Court of Appeals
                                    __________

                                 No. 11-12-00337-CR
                                     __________

                          DAVID ADAMS, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 35th District Court
                                 Brown County, Texas
                          Trial Court Cause No. CR21482


                      MEMORANDUM OPINION
      Appellant, David Adams, appeals the judgment in which the trial court
revoked his community supervision for a conviction of delivery of a controlled
substance. In two issues on appeal, he argues that (1) the evidence was insufficient
to prove that he violated any conditions of his community supervision and (2) the
State and trial court violated his due process rights when they failed to inquire into
his ability to pay before the court revoked his community supervision. We affirm.
                                 Background Facts
      Pursuant to a plea agreement, Appellant originally pleaded guilty to the
offense of delivery of a controlled substance. The trial court sentenced Appellant
to confinement in the State Jail Division of the Texas Department of Criminal
Justice for a term of two years but then probated that sentence and placed
Appellant on community supervision for five years.
      On September 24, 2012, the State filed a motion to revoke Appellant’s
community supervision. The State alleged that Appellant violated the terms and
conditions of his community supervision in at least nine different ways.
      At the hearing on the motion to revoke, Appellant pleaded not true to all of
the State’s allegations. The State presented evidence that Appellant committed a
new criminal offense less than one month after he received community
supervision, failed to report for community supervision, and made no payments at
all. A code enforcement officer and a city marshal both testified that a marihuana
plant was growing on Appellant’s property within 150 feet of Appellant’s house.
The State also offered evidence that Appellant missed two community supervision
meetings and failed to make any payments as ordered.
      At the conclusion of the hearing, the trial court found all of the State’s
allegations to be true. The trial court revoked Appellant’s community supervision
and ordered him to serve his original sentence of confinement for two years.
                                      Analysis
      In his first issue, Appellant argues that the evidence was insufficient to prove
that he had violated any terms of his community supervision. A trial court’s
decision to revoke community supervision is reviewed for an abuse of discretion.
Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006). The State has the
                                          2
burden to show by a preponderance of the evidence that the defendant committed a
violation of the conditions of his community supervision. Id. at 763–64; Cobb v.
State, 851 S.W.2d 871, 873 (Tex. Crim. App. 1993). If the State fails to meet its
burden of proof, the trial court abuses its discretion if it revokes the community
supervision. Cardona v. State, 665 S.W.2d 492, 493–94 (Tex. Crim. App. 1984).
The trial court is the sole judge of the credibility of the witnesses and the weight
given to their testimony, and we review the evidence in the light most favorable to
the trial court’s ruling. Garrett v. State, 619 S.W.2d 172, 174 (Tex. Crim. App.
[Panel Op.] 1981). Proof of one violation of the terms of community supervision
is sufficient to revoke Appellant’s community supervision. Sanchez v. State, 603
S.W.2d 869, 871 (Tex. Crim. App. [Panel Op.] 1980).
      After testimony by both the State and Appellant, the trial court found all of
the allegations to be true. There is sufficient evidence to support at least one of the
allegations that Appellant violated the terms of his community supervision.
Therefore, we conclude that the trial court did not abuse its discretion when it
revoked Appellant’s community supervision. Appellant’s first issue on appeal is
overruled.
      In his second issue, Appellant argues that his due process rights were
violated because the State did not present evidence of Appellant’s ability, or
inability, to pay. However, as the evidence is sufficient to prove that Appellant
violated at least one of the other terms of his community supervision—a term
unrelated to his failure to pay, the trial court did not abuse its discretion when it
revoked his community supervision. Sanchez, 603 S.W.2d at 871. Thus, we need
not consider Appellant’s due process contention. When a trial court finds several
violations of community supervision conditions, we affirm the revocation order if
the proof of any single allegation is sufficient. Id.; Hart v. State, 264 S.W.3d 364,
367 (Tex. App.—Eastland 2008, pet. ref’d).
                                          3
      Furthermore, Appellant did not raise this issue at the hearing on the motion
to revoke or in a motion for new trial. We have previously held that the failure to
present this due process argument in the trial court results in a waiver of the error
on appeal. Johnson v. State, No. 11-11-00004-CR, 2012 WL 3891621, at *2 (Tex.
App.—Eastland Sept. 6, 2012, pet. ref’d) (mem. op., not designated for
publication); see TEX. R. APP. P. 33.1(a) (stating that, as a prerequisite to
presenting a complaint for appellate review, a timely request, objection, or motion
must be made and ruled upon by the trial court); Pena v. State, 285 S.W.3d 459,
464 (Tex. Crim. App. 2009) (finding that a due process complaint can be waived
on appeal). Accordingly, Appellant waived his due process issue when he failed to
raise it in the trial court. Appellant’s second issue on appeal is overruled.
                                   This Court’s Ruling
      We affirm the judgment of the trial court.




                                                     JOHN M. BAILEY
                                                     JUSTICE


February 5, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                            4